State of Maryland v. Andrew Brown, No. 65, September Term, 2018

MARYLAND RULE 4-345(c) – CORRECTION OF EVIDENT MISTAKE IN
ANNOUNCEMENT OF SENTENCE – Court of Appeals held that, for “mistake in
announcement of sentence” to be “evident” under Maryland Rule 4-345(c), mistake must
be clear or obvious. Where trial court has imposed sentence that is merely unusual or
anomalous compared to other sentences that trial court imposes at same time, that
circumstance alone does not establish that trial court made evident mistake in
announcement of sentence under Maryland Rule 4-345(c). Appellate court may determine
trial court to have corrected evident mistake in announcement of sentence under Maryland
Rule 4-345(c) where trial court acknowledges that it made mistake in announcement of
sentence, and indicates that it is correcting that mistake.
     Circuit Court for Baltimore City
     Case No. 117039006

     Argued: April 9, 2019
                                                                                         IN THE COURT OF APPEALS

                                                                                              OF MARYLAND

                                                                                                    No. 65

                                                                                             September Term, 2018
                                                                                   ______________________________________

                                                                                           STATE OF MARYLAND

                                                                                                      v.

                                                                                              ANDREW BROWN
                                                                                   ______________________________________

                                                                                             Barbera, C.J.
                                                                                             Greene
                                                                                             McDonald
                                                                                             Watts
                                                                                             Hotten
                                                                                             Getty
                                                                                             Harrell, Jr., Glenn T. (Senior
                                                                                             Judge, Specially Assigned),

                                                                                                   JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Watts, J.
                                                                                   ______________________________________

                                                                                             Filed: June 24, 2019




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-06-24
                            11:12-04:00



Suzanne C. Johnson, Clerk
       In the words of journalist Doug Larson: “To err is human; to admit it, superhuman.”1

       On occasion, in a criminal case, a trial court may make a mistake when announcing

a sentence; in other words, the trial court might announce a sentence that differs from the

one that the trial court intended to impose. Maryland Rule 4-345(c) contemplates such a

circumstance, stating: “The court may correct an evident mistake in the announcement of

a sentence if the correction is made on the record before the defendant leaves the courtroom

following the sentencing proceeding.”

       This is the first case in which this Court has been called upon to interpret Maryland

Rule 4-345(c). Specifically, we are asked to determine what constitutes “an evident

mistake in the announcement of a sentence” under Maryland Rule 4-345(c). We are also

asked to ascertain the circumstances under which an appellate court may determine that a

trial court has corrected such a mistake under Maryland Rule 4-345(c).

       In the Circuit Court for Baltimore City, the State, Petitioner, charged Andrew

Brown, Respondent, with several crimes that arose out of the attempted armed robberies

and nonfatal shooting of William Rich and Demaris Glover. A jury found Brown guilty

of, among other crimes, attempted robbery with a dangerous weapon as to Rich and Glover,

conspiracy to rob with a dangerous weapon as to Rich and Glover, and use of a handgun

in the commission of a crime of violence.

       At a sentencing proceeding, the circuit court imposed three concurrent sentences of


       1
        Several online sources attribute this quotation to Larson. See, e.g., BrainyMedia
Inc., Douglas Larson Quotes, https://www.brainyquote.com/authors/doug_larson [https://
perma.cc/6TSK-LWXM].
twenty years of imprisonment, with all but ten years suspended, followed by two years of

supervised probation, for attempted robbery of Rich with a dangerous weapon,2 conspiracy

to rob Rich with a dangerous weapon, and attempted robbery of Glover with a dangerous

weapon. In the same proceeding, the circuit court announced Brown’s sentences as to

conspiracy to rob Glover with a dangerous weapon and use of a handgun in the commission

of a crime of violence as follows:

       Count 10, conspiracy to rob with a dangerous weapon as to [] Glover, the
       sentence of the Court is 20 years, suspend all but time served, place him
       on two years supervised probation. . . . Count 19, use of a handgun in the
       commission of a felony or crime of violence, 10 years to the [Division] of
       Correction[], first five without parole, will run consecutive to Count 10.

(Emphasis added). After the circuit court announced Brown’s sentences, Brown asked:

“Count 19, that’s to be run consecutive?” The circuit court responded:

       Right. So what happens is, basically you got a 20 year sentence, suspend
       all but 10 and then the handgun, use of a handgun in a crime of violence
       runs consecutive so once you finish the -- and you got to do at least five
       years without parole on that[.]

(Emphasis added). Shortly afterward, Brown’s counsel stated: “So you have 20 years to

serve; right?” The circuit court responded: “20 years suspend all but 10. Well, 20, yeah,

altogether[.]” The commitment record, probation order, and docket entries indicate that

the circuit court sentenced Brown to twenty years of imprisonment, with all but ten years


       2
        Although the circuit court did not specify a number of years when sentencing
Brown to supervised probation for attempted robbery of Rich with a dangerous weapon,
the circuit court imposed three additional sentences that included two years of supervised
probation, all of which were concurrent with each other and with Brown’s sentence for
attempted robbery of Rich with a dangerous weapon. Accordingly, it is clear that the circuit
court sentenced Brown to two years of supervised probation for attempted robbery of Rich
with a dangerous weapon.

                                           -2-
suspended, followed by two years of supervised probation, for conspiracy to rob Glover

with a dangerous weapon (Count 10).

       Brown appealed, and the Court of Special Appeals affirmed his convictions, but

remanded with instructions to amend the commitment record, probation order, and docket

entries to reflect that the circuit court sentenced Brown to twenty years of imprisonment,

with all but time served suspended, followed by two years of supervised probation, for

conspiracy to rob Glover with a dangerous weapon. See Andrew Brown v. State, No. 1581,

Sept. Term, 2017, 2018 WL 5250003, at *16, *15 (Md. Ct. Spec. App. Oct. 22, 2018). The

State filed a petition for a writ of certiorari, which this Court granted. See State v. Brown,

462 Md. 555, 201 A.3d 1228 (2019).

       The State contends that the Court of Special Appeals erred in determining that the

circuit court sentenced Brown to twenty years of imprisonment, with all but time served

suspended, for conspiracy to rob Glover with a dangerous weapon. The State argues that

the circuit court’s use of the term “time served” was, under Maryland Rule 4-345(c), “an

evident mistake in the announcement of” Brown’s sentence for conspiracy to rob Glover

with a dangerous weapon. The State asserts that the circuit court intended to say “ten

years” instead of “time served.” The State maintains that, under Maryland Rule 4-345(c),

the circuit court corrected the evident mistake by later making informal statements that

were seemingly inconsistent with the circuit court having sentenced Brown to twenty years

of imprisonment, with all but time served suspended, for conspiracy to rob Glover with a

dangerous weapon. Brown responds that the circuit court did not make an evident mistake

in the announcement of that sentence, and that, to correct an evident mistake in the


                                            -3-
announcement of a sentence under Maryland Rule 4-345(c), a trial court must do so

expressly—and the circuit court did not.

       We conclude that, for a “mistake in the announcement of a sentence” to be “evident”

under Maryland Rule 4-345(c), the mistake must be clear or obvious. Where a trial court

has imposed a sentence that is merely unusual or anomalous compared to other sentences

that the trial court imposed during the same sentencing proceeding, that circumstance alone

does not establish that the trial court made an evident mistake in the announcement of a

sentence under Maryland Rule 4-345(c). An appellate court may determine a trial court to

have corrected an evident mistake in the announcement of a sentence under Maryland Rule

4-345(c) where the trial court acknowledges that it made a mistake in the announcement of

a sentence, and indicates that it is correcting that mistake. Where a trial court merely

discusses a sentence in a manner that could be construed as inconsistent with the

announcement of the sentence, that discussion alone does not constitute a correction of an

evident mistake in the announcement of a sentence under Maryland Rule 4-345(c).

       Applying our holdings to this case’s facts, we conclude that, under Maryland Rule

4-345(c), the circuit court did not make an evident mistake in the announcement of Brown’s

sentence for conspiracy to rob Glover with a dangerous weapon. Brown’s sentence for

conspiracy to rob Glover with a dangerous weapon was unusual or anomalous, as it appears

to be inconsistent with Brown’s sentences for attempted robbery of Rich with a dangerous

weapon, conspiracy to rob Rich with a dangerous weapon, and attempted robbery of Glover

with a dangerous weapon. The record of the sentencing proceeding, however, falls far

short of demonstrating that the circuit court made an evident—i.e., clear or obvious—


                                           -4-
mistake in the announcement of Brown’s sentence for conspiracy to rob Glover with a

dangerous weapon, or that the circuit court intended to suspend all but ten years, as opposed

to time served, as to conspiracy to rob Glover with a dangerous weapon. In addition to the

record not demonstrating that the circuit court made an evident mistake in the

announcement of Brown’s sentence for conspiracy to rob Glover with a dangerous weapon,

the record does not demonstrate that the circuit court corrected a mistake under Maryland

Rule 4-345(c). At no point did the circuit court acknowledge that it had made a mistake in

the announcement of Brown’s sentence for conspiracy to rob Glover with a dangerous

weapon, or indicate that it was correcting such a mistake.

                                     BACKGROUND

                                 Glover’s Trial Testimony

       Although this case’s facts are not dispositive of the issues that are before this Court,

we set forth the following summary.

       At trial, as a witness for the State, Glover testified that, on January 18, 2017, at

approximately 10 or 11 p.m., he went to Horseshoe Casino in Baltimore City. Glover

gambled for approximately an hour, after which Rich,3 a friend of his, met with him.

Glover and Rich gambled for a few hours. At approximately 3 or 4 a.m., Glover and Rich

went to a bar in the casino.      There, two women, whom Glover did not recognize,

approached him and Rich. The four of them talked to each other, and initially agreed to go

to Glover’s residence. But, after the four of them left the casino and went to a nearby gas


       3
         Rich did not testify at trial. On the first day of trial, the prosecutor advised the
circuit court that the State had been “unable to locate” Rich.

                                             -5-
station, they agreed to go to the women’s residence instead.

       The four of them went to a house on Sterrett Street and went inside. Eventually,

there was a knock on the front door, and one of the women opened it. Brown and another

man entered the house. Brown was holding a handgun, and said: “You know what it is.[4]

Give it up.” Brown fired in Glover’s direction, and the bullet grazed the top of his head

and struck Rich in his leg or back. Glover hit Brown’s arm, and Brown dropped the

handgun. Glover and Brown struggled for the handgun. Glover got ahold of the handgun

and ran out of the house. Once outside, Glover fell and dropped the handgun. Brown ran

out of the house, and he and Glover struggled for the handgun again. Glover repeatedly

struck Brown with the handgun, which fell apart. Glover ran to a friend’s house on Wyeth

Street. Eventually, an ambulance transported Glover to University of Maryland Medical

Center, where he was treated for the bullet wound in his head.

                      Guilty Verdicts and Sentencing Proceeding

       The jury found Brown guilty of attempted robbery with a dangerous weapon as to

Rich and Glover (Counts 7 and 8, respectively), conspiracy to rob with a dangerous weapon

as to Rich and Glover (Counts 9 and 10, respectively), use of a handgun in the commission

of a crime of violence (Count 19), wearing, carrying, or transporting a handgun (Count 20),

second-degree assault as to Glover (Count 22), conspiracy to commit second-degree assault

as to Rich and Glover (Counts 23 and 24, respectively), and reckless endangerment as to


       4
        The phrase “You know what it is” is similar to the phrase “You know what time it
is,” which “can be used to announce a robbery.” Givens v. State, 449 Md. 433, 439 n.7,
144 A.3d 717, 720 n.7 (2016) (citation omitted).


                                           -6-
Rich and Glover (Counts 25 and 26, respectively).5

      At a sentencing proceeding, the circuit court announced Brown’s sentences as

follows:

      Count 7, attempted robbery with a dangerous weapon as to [] Rich, the
      sentence of the Court is 20 years to the [Division] of Correction[]. I’m going
      to suspend all but 10 years, place the defendant on supervised probation upon
      his release. As to Count 25, reckless endangerment as to [] Rich, the sentence
      of the Court is five years to the [Division] of Correction[], that will run
      concurrent to Count 7. As to Count 9, conspiracy to rob with a dangerous
      weapon as to [] Rich, the sentence of the Court is 20 years to the [Division]
      of Correction[]. I’m going to suspend all but 10 years and place him on two
      years supervised probation to run concurrent with Count 25. As to Count 17,
      conspiracy to assault in the second degree of [] Rich,[6] that count will merge
      with Count 9. As to Count 8, attempted robbery with a dangerous weapon
      as to [] Glover, the sentence of the Court is 20 years to the [Division] of
      Correction[], suspend all but 10 years and place the defendant on two years
      supervised probation, that will run concurrent with Count 9. As to Count 22,
      assault in the second degree as to [] Glover, that will merge with Count 8.
      As to Count 26, reckless endangerment of [] Glover, five years to the
      [Division] of Correction and will run concurrent to Count 8. Count 10,
      conspiracy to rob with a dangerous weapon as to [] Glover, the sentence
      of the Court is 20 years, suspend all but time served, place him on two
      years supervised probation to run concurrent to Count 26. Count 24,
      conspiracy to assault in the second degree of [] Glover will merge with Count
      10. Count 19, use of a handgun in the commission of a felony or crime
      of violence, 10 years to the [Division] of Correction[], first five without
      parole, will run consecutive to Count 10. Count 20, carrying a handgun
      openly or concealed about his person will merge with Count 19.

(Emphasis added).



      5
         The jury found Brown not guilty of two counts each of attempted first-degree
murder, conspiracy to commit first-degree murder, attempted second-degree murder, first-
degree assault, and conspiracy to commit first-degree assault, as well as one count of
second-degree assault as to Rich. The jury did not announce verdicts as to two counts each
of attempted robbery and conspiracy to rob.
       6
         The indictment indicates that conspiracy to commit second-degree assault as to
Rich was Count 23, not Count 17.

                                           -7-
      For clarity, we set forth the following table, which lists all of Brown’s sentences as

the circuit court announced them, and omits the convictions that the circuit court merged

for sentencing purposes:

          Crime:                                      Sentence:
  Attempted Robbery of
                             20 years of imprisonment, with all but 10 years suspended,
  Rich with Dangerous
                                    followed by 2 years of supervised probation
    Weapon (Count 7)
 Reckless Endangerment        5 years of imprisonment, concurrent with sentence as to
    of Rich (Count 25)                                 Count 7
 Conspiracy to Rob Rich      20 years of imprisonment, with all but 10 years suspended,
 with Dangerous Weapon        followed by 2 years of supervised probation, concurrent
        (Count 9)                           with sentence as to Count 25
  Attempted Robbery of       20 years of imprisonment, with all but 10 years suspended,
 Glover with Dangerous        followed by 2 years of supervised probation, concurrent
    Weapon (Count 8)                         with sentence as to Count 9
 Reckless Endangerment        5 years of imprisonment, concurrent with sentence as to
  of Glover (Count 26)                                 Count 8
    Conspiracy to Rob            20 years of imprisonment, with all but time served
 Glover with Dangerous        suspended, followed by 2 years of supervised probation,
   Weapon (Count 10)                  concurrent with sentence as to Count 26
    Use of Handgun in
                               10 years of imprisonment, first 5 of which to be served
 Commission of Crime of
                               without parole, consecutive to sentence as to Count 10
   Violence (Count 19)

      After the circuit court announced Brown’s sentences, his counsel advised him of the

right to appeal, to move for reconsideration or modification of his sentences, and to apply

for a review of his sentences. Immediately afterward, the following exchange occurred:

      THE COURT: Do you understand your sentence, sir?

      [] BROWN: Yes, ma’am, so --

      THE COURT: Okay.

      [] BROWN: -- I mean, I do have one question.

      THE COURT: Sure.


                                           -8-
      [] BROWN: Count 19, that’s to be run consecutive?

      THE COURT: Right. So what happens is, basically you got a 20 year
      sentence, suspend all but 10 and then the handgun, use of a handgun in
      a crime of violence runs consecutive so once you finish the -- and you got
      to do at least five years without parole on that which, you know, they
      calculate that down for you, I’m not going to tell you it’s not five years, it
      used to be three and a half, I’m not going to even start that with you because
      they’ll calculate all of this out for you. Okay?

      [] BROWN: Okay.

      THE COURT: So and then you will be on probation to me for two years once
      you’re released. Okay?

      [] BROWN: Okay.

      [BROWN’S COUNSEL]: So you have 20 years to serve; right?

      THE COURT: 20 years suspend all but 10. Well, 20, yeah, altogether --

      [BROWN’S COUNSEL]: 20 years to serve, yes.

      THE COURT: Yes, but it won’t be 20[.]

      [BROWN’S COUNSEL]: And whatever they calculate on that.

      THE COURT: Yeah, whatever they calculate. Do you understand that?

      [] BROWN: (Nodding head in agreement.)

(Emphasis added).

      The commitment record, probation order, and docket entries indicate that the circuit

court sentenced Brown to twenty years of imprisonment, with all but ten years suspended,

followed by two years of supervised probation, for conspiracy to rob Glover with a

dangerous weapon. Specifically, the commitment record states that Brown’s sentence for

that crime was “20 yrs [suspend all but] 10 years[.]” The probation order states that



                                          -9-
Brown’s sentence for that crime was “20 YR [SUSPEND ALL BUT] 10 YRS[.]” And the

docket entries state that Brown’s sentence for that crime was “20 YRS[,]” with “10 YRS”

suspended.7

                        Opinion of the Court of Special Appeals

       Brown appealed, and the Court of Special Appeals affirmed his convictions, but

remanded with instructions to correct the commitment record, probation order, and docket

entries to reflect that the circuit court sentenced Brown to twenty years of imprisonment,

with all but time served suspended, followed by two years of supervised probation, for

conspiracy to rob Glover with a dangerous weapon. See Brown, 2018 WL 5250003, at

*16, *15. The Court of Special Appeals explained that the transcript of the sentencing

proceeding—which the State acknowledged was accurate—indicated that the circuit court

sentenced Brown to “20 years, suspend all but time served” for conspiracy to rob Glover

with a dangerous weapon. Id. at *15. The Court of Special Appeals observed that, where

there is a conflict between a transcript of a sentencing proceeding and a commitment record

or docket entries, the transcript prevails. See id. The Court of Special Appeals concluded

that, accordingly, the circuit court needed to correct the commitment record, probation

order, and docket entries. See id.

       The Court of Special Appeals rejected the State’s contention that, under Maryland

Rule 4-345(c), the circuit court had corrected Brown’s sentence for conspiracy to rob



       7
        The circuit court did not sign the commitment record or the docket entries, but
signed the last page of the probation order. Brown’s sentences are handwritten on the first
page of the probation order.

                                          - 10 -
Glover with a dangerous weapon by stating, in response to Brown’s question, that he would

“basically [get] a 20 year sentence, suspend all but 10 and then the handgun, use of a

handgun in a crime of violence runs consecutive[.]” Id. The Court of Special Appeals

explained that the circuit court’s statement did not constitute a correction of Brown’s

sentence for conspiracy to rob Glover with a dangerous weapon because, “[a]t best, the

[circuit] court’s statement[], which did not even indicate the conviction or count to which

the [circuit] court was referring, casts some doubt over the [circuit] court’s intentions with

regard to [Brown’s] sentence” for conspiracy to rob Glover with a dangerous weapon. Id.

                             Petition for a Writ of Certiorari

       The State petitioned for a writ of certiorari, raising the following two issues:

       1.    Does an announced sentence that is anomalous in context qualify as
       an “evident mistake” that is subject to correction under Maryland Rule 4-
       345(c)?

       2.     Can statements regarding the defendant’s aggregate sentence serve
       under Maryland Rule 4-345(c) to “correct” a mistake in the announcement
       of a sentence on an individual count?

This Court granted the petition. See Brown, 462 Md. 555, 201 A.3d 1228.

                                      DISCUSSION8

                                 The Parties’ Contentions

       The State contends that the Court of Special Appeals erred in concluding that the

circuit court sentenced Brown to twenty years of imprisonment, with all but time served

suspended, for conspiracy to rob Glover with a dangerous weapon. The State argues that


       8
       Although the State raised two issues in the petition for a writ of certiorari, we
consolidate the two issues for purposes of this opinion.

                                            - 11 -
the circuit court made an evident mistake in announcing Brown’s sentence for conspiracy

to rob Glover with a dangerous weapon because sentencing Brown to twenty years, with

all but time served suspended, was an unexplained departure from the three identical

concurrent sentences of twenty years, with all but ten years suspended, that the circuit court

imposed for attempted robbery of Rich with a dangerous weapon, conspiracy to rob Rich

with a dangerous weapon, and attempted robbery of Glover with a dangerous weapon. The

State asserts that, because the circuit court made the ten-year sentence for use of a handgun

in the commission of a crime of violence consecutive to the sentence for conspiracy to rob

Glover with a dangerous weapon, the circuit court intended to sentence Brown to twenty

years, with all but ten years suspended, for conspiracy to rob Glover with a dangerous

weapon.    The State maintains that the circuit court corrected Brown’s sentence for

conspiracy to rob Glover with a dangerous weapon after it announced the sentence.

       Brown responds that, to “correct an evident mistake in the announcement of a

sentence” under Maryland Rule 4-345(c), a trial court must do so expressly—and the

circuit court did not. Brown argues that, even if Maryland Rule 4-345(c) allows a trial

court to implicitly correct an evident mistake in the announcement of a sentence, there was

no evident mistake in the announcement of his sentence for conspiracy to rob Glover with

a dangerous weapon.

                                   Standard of Review

       An appellate court reviews without deference the legal questions of whether a trial

court made “an evident mistake in the announcement of a sentence” under Maryland Rule

4-345(c), and whether the trial court corrected such a mistake under Maryland Rule 4-


                                            - 12 -
345(c).

                 Maryland Rule 4-345(c) and Its Rulemaking History

       Maryland Rule 4-345(c) states: “The court may correct an evident mistake in the

announcement of a sentence if the correction is made on the record before the defendant

leaves the courtroom following the sentencing proceeding.”

       Maryland Rule 4-345 has not always included language regarding “an evident

mistake in the announcement of a sentence.” On April 6, 1984, this Court adopted former

Maryland Rule 4-345, which stated in its entirety:

       (a) Illegal Sentence. — The court may correct an illegal sentence at any
       time.

       (b) Modification or Reduction — Time for. — The court has revisory
       power and control over a sentence upon a motion filed within 90 days after
       its imposition (1) in the District Court, if an appeal has not been perfected,
       and (2) in a circuit court, whether or not an appeal has been filed. The court
       may modify or reduce or strike, but may not increase the length of, a
       sentence. Thereafter, the court has revisory power and control over the
       sentence in case of fraud, mistake, or irregularity,[9] or as provided in section
       (d) of this Rule.

       (c) Open Court Hearing. — The court may modify, reduce, or vacate a
       sentence only on the record in open court after notice to the parties and an
       opportunity to be heard.

       (d) Desertion and Non-support Cases. — At any time before expiration of
       the sentence in a case involving desertion and non-support of spouse,

       9
         Similar to former Maryland Rule 4-345(b), current Maryland Rule 4-345(b) states
in its entirety: “The court has revisory power over a sentence in case of fraud, mistake, or
irregularity.” The State does not contend that this case involves “fraud, mistake, or
irregularity” under Maryland Rule 4-345(b). Indeed, the State acknowledges that “[a]n
‘evident mistake’ in the [Maryland] Rule 4-345(c) context is not equivalent to a ‘mistake’
in the very different context of ‘fraud, mistake, or irregularity’ under [Maryland] Rule 4-
345(b).” Thus, the “fraud, mistake, or irregularity” language in both current Maryland
Rule 4-345(b) and former Maryland Rule 4-345(b) is immaterial here.

                                            - 13 -
       children or destitute parents, the court may modify, reduce, or vacate the
       sentence or place the defendant on probation under the terms and conditions
       the court imposes.

       On October 5, 1992, more than eight years after adopting former Maryland Rule 4-

345, this Court first adopted an amendment to former Maryland Rule 4-345; the

amendment permitted a trial court to correct an evident mistake in the announcement of a

sentence. Two cases that were decided in the interim prompted this Court to request that

the Standing Committee on Rules of Practice and Procedure (“the Rules Committee”)

propose amendments to former Maryland Rule 4-345. The first case was State v. Sayre,

314 Md. 559, 552 A.2d 553 (1989), and the second was Simpkins v. State, 88 Md. App.
607, 596 A.2d 655 (1991), cert. denied, 328 Md. 94, 612 A.2d 1316 (1992). In each case,

a trial court imposed a sentence, and the defendant left the courtroom. See Sayre, 314 Md.

at 560-61, 552 A.2d at 553-54; Simpkins, 88 Md. App. at 624, 596 A.2d at 664. Soon

afterward, the trial court stated that it had intended to impose a longer sentence, summoned

the defendant back to the courtroom, and imposed the longer sentence. See Sayre, 314 Md.

at 561, 552 A.2d at 554; Simpkins, 88 Md. App. at 623, 596 A.2d at 663. In each case, an

appellate court held that the trial court violated former Maryland Rule 4-345(b)’s

prohibition on increasing a sentence’s length. See Sayre, 314 Md. at 565, 552 A.2d at 556;

Simpkins, 88 Md. App. at 624, 596 A.2d at 664.

       In Sayre, 314 Md. at 560, 552 A.2d at 553, a jury found the defendant guilty of only

one crime—namely, battery. The trial court sentenced the defendant to five years of

imprisonment, “to be served concurrently with” an eight-year sentence that the defendant

had received in another case. Id. at 560-61, 552 A.2d at 553-54 (emphasis in original).


                                           - 14 -
Almost immediately after the trial court dismissed the defendant, the prosecutor pointed

out that the trial court had “said concurrently.” Id. at 561, 552 A.2d at 553-54 (emphasis

omitted). The trial court stated that it had “meant to say consecutively[,]” summoned the

defendant and his counsel back to the courtroom,10 and stated that the trial court had meant

to make the defendant’s sentence consecutive to the sentence that he had received in

another case. Sayre, 314 Md. at 561, 552 A.2d at 553-54 (emphasis omitted). The trial

court then stated: “Five (5) years consecutive to. That means you do the eight years then

you do the five years.” Id. at 561, 552 A.2d at 554.

       The Court of Special Appeals vacated the defendant’s new, consecutive sentence,

and reinstated his original, concurrent one. See id. at 561, 552 A.2d at 554. This Court

affirmed, holding

       that[,] under [former Maryland] Rule 4-345(b), once sentence has been
       imposed, there can be no inquiry into intention or inadvertence. The
       sentence, for [former Maryland] Rule 4-345(b)[’s] purposes, stands as
       pronounced. Like any bright[-]line rule, this holding may produce
       occasional hardship for the State, but it will avoid difficult questions of
       subjective intent[,] and should encourage trial [court]s to use great care in
       pronouncing sentence[—]an obviously desirable practice.

Id. at 565, 552 A.2d at 556 (emphasis added) (citation omitted). This Court rejected the


       10
         In a footnote, this Court stated: “The briefs contain some debate about whether the
transcript shows that [the defendant] had been removed from the courtroom before [the
trial court] attempted to change the sentence to consecutive. The record permits, although
it does not compel, such a reading.” Sayre, 314 Md. at 566 n.2, 552 A.2d at 556 n.2. This
Court then stated that the question of whether the defendant left the courtroom was “not
crucial” because “it [was] apparent that [his] case was over, whether he remained in the
courtroom or not.” Id. at 566 n.2, 552 A.2d at 556 n.2. In any event, this Court quoted the
transcript, which unequivocally stated that, after the trial court’s exchange with the
prosecutor, the “defendant and [his] counsel [were] returned to the courtroom[.]” Id. at
561, 552 A.2d at 554 (emphasis added).

                                           - 15 -
State’s contention that a trial court could correct a slip of the tongue in the announcement

of a sentence, stating:

       [W]hile to permit correction of a slip of the tongue is not necessarily
       undesirable, to allow a [trial court that] has [] made a sentencing decision to
       change [its] mind in a manner [that is] adverse to the defendant is. . . . [T]he
       latter situation carries with it too many possibilities of vindictiveness.
       Furthermore, it is not always easy to distinguish between a[] slip of the
       tongue and a [] change of mind.

Id. at 563-64, 552 A.2d at 555.

       In a dissenting opinion, Judge Lawrence F. Rodowsky noted that this Court did “not

question that the sentence [that was] first pronounced by the trial [court] clearly resulted

from misspeaking.” Id. at 571, 552 A.2d at 559 (Rodowsky, J., dissenting). Judge

Rodowsky stated: “I . . . would hold that where, as here, the record clearly shows that the

[trial court] misspoke in relation to [its] true intent, the misstatement may be corrected

promptly, as it was here.” Id. at 571, 552 A.2d at 559 (Rodowsky, J., dissenting). Judge

Rodowsky explained that he did not believe that this Court or the Rules Committee had

intended former Maryland Rule 4-345(b)’s prohibition on increasing a sentence’s length to

apply where “a matter of minutes elaps[ed] between a [trial court]’s slip of the tongue and

the correction of the misstatement.” Id. at 570-71, 552 A.2d at 558 (Rodowsky, J.,

dissenting).

       A subsequent case, Simpkins, 88 Md. App. at 608, 596 A.2d at 655, arose “from the

tragic, senseless death of [a] two[-]year-old” who had died of “malnutrition and

dehydration.” A trial court found both of the victim’s parents guilty of second-degree

murder, and sentenced the victim’s mother to thirty years of imprisonment, with all but



                                            - 16 -
twenty years suspended, followed by five years of probation. Id. at 608, 623 n.2, 596 A.2d

at 655, 663 n.2. Subsequently, the trial court stated: “It is the judgment of the court that

the [victim’s father] be sentenced to the jurisdiction of the Commissioner of Corrections

for a period of thirty years. I hereby suspend all but five years of that sentence and order

him placed on probation for a period of five years.” Id. at 623, 596 A.2d at 663 (cleaned

up) (emphasis in original). The victim’s parents and their counsel left the courtroom. See

id. at 624, 596 A.2d at 664. Approximately ten minutes later, the trial court stated: “I am

advised that people in the courtroom heard me say all but five years suspended. At no

point was my intention to impose a sentence of five years. At all times it was my intention

to impose a twenty-five year sentence.” Id. at 623, 596 A.2d at 663. Afterward, the trial

court then stated that the victim’s father “was sentenced to the jurisdiction of the

Commissioner of Corrections for a period of thirty years, all but twenty-five years

suspended.” Id. at 623, 596 A.2d at 663.

       The Court of Special Appeals vacated the victim’s father’s new, twenty-five-year

sentence, and remanded with instruction to reinstate his original, five-year one. See id. at

624-25, 596 A.2d at 664. The Court of Special Appeals observed that the transcript

indicated that the sentencing “proceeding terminated after the original pronouncement of

sentence, and that the increase was made during a second proceeding[,]” which began with

the prosecutor recalling the case. Id. at 623-24, 596 A.2d at 664. The Court of Special

Appeals determined that, “[b]ased on the comments [] in the [] transcript and on the State’s

uncontroverted summation of the unrecorded events, it [was] clear that [the] sentence was

‘imposed’ before the [trial] court increased it.” Id. at 624, 596 A.2d at 664. The Court of


                                           - 17 -
Special Appeals observed that, in Sayre, 314 Md. at 565, 552 A.2d at 556, this Court had

“held that[,] ‘under [former Maryland] Rule 4-345(b), once sentence has been imposed,

there can be no inquiry into intention or inadvertence.’” Simpkins, 88 Md. App. at 623,

596 A.2d at 663.

       In a concurring opinion, Judge Diana Gribbon Motz stated that she agreed with the

Court of Special Appeals’s determination that Sayre “prevent[ed it] from upholding the”

victim’s father’s new, twenty-five-year sentence. Simpkins, 88 Md. App. at 625, 596 A.2d

at 664 (Motz, J., concurring). Judge Motz explained:

       I write separately only to suggest that this case may present an excellent
       opportunity for the Court of Appeals to reconsider . . . Sayre. It is, to me,
       unconscionable that the [trial court]’s inadvertent mistake, corrected within
       ten minutes, should prevent [the victim’s father] from receiving the
       punishment that he so clearly deserves.

Simpkins, 88 Md. App. at 625, 596 A.2d at 664 (Motz, J., concurring) (emphasis added).

Judge Motz opined that the mistake in the announcement of the sentence in Simpkins, while

not a slip of the tongue, was still “just as obvious” as the one in Sayre, explaining:

       [The victims’ parents] were tried, convicted[,] and then sentenced together.
       Of the two, [the victim’s mother], even though erratic, irresponsible, and
       cavalier in her treatment of [the victim], at least showed more concern than
       [] the [victim]’s father. Accordingly, it seems inconceivable that the [trial
       court] intended to sentence [the victim’s mother] to twenty years [of]
       imprisonment[,] and[,] at the very same time, in [] virtually the same breath,
       sentence [the victim’s father] to only five years [of] imprisonment.

Simpkins, 88 Md. App. at 625 n.1, 596 A.2d at 664 n.1 (Motz, J., concurring). Judge Motz

approvingly quoted Judge Rodowsky’s dissent in Sayre, stating:

             The Sayre majority’s rigid interpretation of [former] Maryland Rule
       4-345(b), as pointed out by Judge Rodowsky[] in dissent, makes sense when
       “some appreciable period of time from the imposition of the sentence” has


                                            - 18 -
       passed. [Sayre, 314 Md.] at 570, 552 A.2d [at 558] (Rodowsky, J.
       dissenting). Imposition of this bright[-]line rule, however, is harsher than
       necessary or appropriate when there has been no lapse of an appreciable
       period of time[,] and it is clear that the [trial court] simply seeks to correct an
       obvious mistake in sentencing.

Simpkins, 88 Md. App. at 625, 596 A.2d at 664 (Motz, J., concurring) (footnote omitted).

       The State petitioned for a writ of certiorari in Simpkins. See Simpkins, 328 Md.
94, 612 A.2d 1316. Subsequently, on April 10 and 11, 1992, the Rules Committee

conducted a meeting. According to the minutes of that meeting, the Chair stated that this

Court’s 4-3 decision in Sayre had “created some terrible consequences”—namely, in

Simpkins, the Court of Special Appeals had held that the trial court erred in correcting its

mistake in the announcement of a lenient sentence for the victim’s “father, who was the

more culpable” defendant compared to the victim’s mother. The Chair noted that, in her

concurring opinion in Simpkins, Judge Motz had “expressed the need for [this Court] to

reconsider Sayre[.]” According to the Chair, it was his understanding that this Court would

prefer amending former Maryland Rule 4-345 to overruling Sayre. The Chair indicated

that, accordingly, this Court had put the petition for a writ of certiorari in Simpkins on

hold “pending review of” former Maryland Rule 4-345 by the Rules Committee.11 The

Chair predicted that, if this Court did not amend former Maryland Rule 4-345, it would

reverse the Court of Special Appeals’s judgment in Simpkins.


       11
        According to the minutes of the meeting, the Chair said that this Court had
“granted certiorari [in] the Simpkins case and [was] holding the case pending review of
[former Maryland Rule 4-345] by [the Rules] Committee.” In actuality, at the time of the
meeting, this Court had not yet disposed of the petition for a writ of certiorari in Simpkins;
and, months after the meeting, this Court denied the petition. See Simpkins, 328 Md. 94,
612 A.2d 1316.

                                             - 19 -
       The Chair proposed amending former Maryland Rule 4-345(b) and (c) as follows

(new language is underlined, deleted language is struck through):

       (b) Modification or Reduction — Time for. — The court has revisory
       power and control over a sentence upon a motion filed within 90 days after
       its imposition (1) in the District Court, if an appeal has not been perfected,
       and (2) in a circuit court, whether or not an appeal has been filed. The court
       may modify or reduce or strike, but may not increase the length of, a
       sentence. Thereafter, the court has revisory power and control over the
       sentence in case of fraud, mistake, or irregularity, or as provided in section
       (d) of this Rule. The court may not increase a sentence after the sentence has
       been imposed, except that it may correct an evident mistake in the
       announcement of a sentence if the correction is made prior to the end of the
       day on which the sentence is imposed.

       (c) Open Court Hearing. — The court may modify, reduce, correct, or
       vacate a sentence only on the record in open court after notice to the parties
       and an opportunity to be heard.

       The Chair stated that the only purpose of the proposed amendments to Maryland

Rule 4-345(b) and (c) was “to alleviat[e] the Sayre problem”—i.e., to make clear “how

much time a [trial court] should have to change a sentence if [it] erred.” The Chair observed

that, in Sayre and Simpkins, the trial courts learned of the mistakes in the announcements

of the sentences within minutes. The Chair stated that he did not know of a case in which,

in contrast to Sayre and Simpkins, a mistake in the announcement of a sentence “was

recognized much later in the day. Usually[,] it is a matter of a slip of the tongue.” One of

the Rules Committee’s members moved to change the proposed amendments to Maryland

Rule 4-345(b) so that a trial court could correct an evident mistake in the announcement of

a sentence up until the parties left the courtroom.       The motion was seconded, and

unanimously passed.

       On June 29, 1992, the Rules Committee submitted its 120th Report to this Court.


                                           - 20 -
In the introduction to the Report, the Chair noted that the Rules Committee was proposing

amendments to former Maryland Rule 4-345 “at the request of” this Court “in light of”

Sayre. In the body of the Report, the Rules Committee proposed amending former

Maryland Rule 4-345(b) and (c) as follows (new language is underlined, deleted language

is struck through):

       (b) Modification or Reduction — Time for. — The court has revisory
       power and control over a sentence upon a motion filed within 90 days after
       its imposition (1) in the District Court, if an appeal has not been perfected,
       and (2) in a circuit court, whether or not an appeal has been filed. The court
       may modify or reduce or strike, but may not increase the length of, a
       sentence. Thereafter, the court has revisory power and control over the
       sentence in case of fraud, mistake, or irregularity, or as provided in section
       (d) of this Rule. The court may not increase a sentence after the sentence has
       been imposed, except that it may correct an evident mistake in the
       announcement of a sentence if the correction is made on the record before
       the defendant leaves the courtroom following the sentencing proceeding.

       (c) Open Court Hearing. — The court may modify, reduce, correct, or
       vacate a sentence only on the record in open court after notice to the parties
       and an opportunity to be heard.

The Reporter’s Note12 that accompanied the proposed amendments to former Maryland

Rule 4-345 stated in pertinent part:

       The purpose of the amendment[s] is to provide some flexibility for a [trial
       court that] evidently misspeaks in imposing a sentence to be able to correct

       12
            In the introduction to the Report, the Chair

       caution[ed] that the[] Reporter’s Notes were prepared initially for the benefit
       of the Rules Committee; they are not part of the Rules[,] and have not been
       debated or approved by the [Rules] Committee; and they are not to be
       regarded as any kind of official comment or interpretation. They [were]
       included solely to assist [this] Court in understanding some of the reasons for
       the proposed changes.

(Emphasis omitted).

                                              - 21 -
       that evident mistake. See [] Sayre, 314 Md. 559[, 552 A.2d 553]. . . . If the
       mistake in the announcement of the sentence is truly “evident,” it should be
       immediately apparent to counsel, who can seek correction while the
       defendant is still present in the courtroom.

       On October 5, 1992, this Court adopted the proposed amendments to former

Maryland Rule 4-345. On October 7, 1992, this Court denied the petition for a writ of

certiorari in Simpkins. See Simpkins, 328 Md. 94, 612 A.2d 1316. In Greco v. State, 347
Md. 423, 432 n.4, 701 A.2d 419, 423 n.4 (1997), this Court noted that the amendments to

former Maryland Rule 4-345 had “modified” this Court’s holding in Sayre.

       On May 11, 2004, this Court adopted amendments to former Maryland Rule 4-345

that, without substantive change, moved the language regarding “an evident mistake in the

announcement of a sentence” from former Maryland Rule 4-345(b) to former Maryland

Rule 4-345(c)—which, after the amendments, stated in its entirety: “The court may correct

an evident mistake in the announcement of a sentence if the correction is made on the

record before the defendant leaves the courtroom following the sentencing proceeding.”

Since then, the language has remained the same.

                                          Analysis

       We conclude that, for a “mistake in the announcement of a sentence” to be “evident”

under Maryland Rule 4-345(c), the mistake must be clear or obvious. Where a trial court

has imposed a sentence that is merely unusual or anomalous compared to other sentences

that the trial court imposes at the same time, that circumstance alone does not establish that

the trial court made an evident mistake in the announcement of a sentence under Maryland

Rule 4-345(c). An appellate court may determine a trial court to have corrected an evident



                                            - 22 -
mistake in the announcement of a sentence under Maryland Rule 4-345(c) where the trial

court acknowledges that it made a mistake in the announcement of a sentence, and indicates

that it is correcting that mistake.

       Maryland Rule 4-345(c)’s plain language demonstrates that it applies to mistakes in

announcements of sentences that are clear or obvious. Maryland Rule 4-345(c) provides

that a trial court “may correct an evident mistake in the announcement of a sentence”—

i.e., a mistake in the announcement of a sentence that is “clear to the . . . understanding[.]”

Evident, Merriam-Webster, https://www.merriam-webster.com/dictionary/evident [https://

perma.cc/ZSV6-LHA9]. Where a sentence is merely different from other sentences that

the trial court has imposed during the same sentencing proceeding, that circumstance alone

does not make it clear or obvious—i.e., evident—that the trial court intended to impose a

different sentence.

       Like its plain language, Maryland Rule 4-345(c)’s rulemaking history establishes

that a mistake in the announcement of a sentence must be clear or obvious to qualify as

“evident” under Maryland Rule 4-345(c). The purpose of the language regarding “an

evident mistake in the announcement of a sentence” was to supersede the holdings in Sayre

and Simpkins. Before this Court adopted amendments that added language regarding “an

evident mistake in the announcement of a sentence” to former Maryland Rule 4-345(b),

Sayre and Simpkins stood for the proposition that, “‘under [former Maryland] Rule 4-

345(b), once sentence ha[d] been imposed, there [could] be no inquiry into intention or

inadvertence.’” Simpkins, 88 Md. App. at 623, 596 A.2d at 663 (quoting Sayre, 314 Md.

at 565, 552 A.2d at 556). In Simpkins, 328 Md. 94, 612 A.2d 1316, the State filed a petition


                                            - 23 -
for a writ of certiorari, which this Court put on hold so that the Rules Committee could

propose amendments to former Maryland Rule 4-345.

       At the April 10 and 11, 1992 meeting of the Rules Committee, the Chair stated that

it was his understanding that this Court would prefer amending former Maryland Rule 4-

345 to overruling Sayre. On June 29, 1992, the Rules Committee submitted its 120th

Report to this Court, recommending the addition of the following language to former

Maryland Rule 4-345(b): “The court . . . may correct an evident mistake in the

announcement of a sentence if the correction is made on the record before the defendant

leaves the courtroom following the sentencing proceeding.” On October 5, 1992, this

Court adopted the proposed amendments to former Maryland Rule 4-345. Just two days

later, this Court denied the petition for a writ of certiorari in Simpkins. See Simpkins, 328
Md. 94, 612 A.2d 1316. Years later, this Court noted that the amendments to former

Maryland Rule 4-345 had “modified” this Court’s holding in Sayre. Greco, 347 Md. at

432 n.4, 701 A.2d at 423 n.4. From this rulemaking history, it is reasonable to infer that

the Rules Committee and this Court were of the view that the mistakes in the

announcements of the sentences in Sayre and Simpkins were “evident” under former

Maryland Rule 4-345(b), as amended.

       Indeed, in Sayre and Simpkins, the mistakes in the announcements of the sentences

were so evident—i.e., clear or obvious—that individuals in the courtroom promptly

brought the mistakes to the trial courts’ attention. In Sayre, 314 Md. at 560-61, 552 A.2d

at 553-54, the trial court made the defendant’s only sentence concurrent to a sentence that

he had received in another case; and, almost immediately afterward, the prosecutor pointed


                                           - 24 -
out that the trial court had inadvertently “said concurrently.” (Emphasis omitted). In his

dissenting opinion, Judge Rodowsky observed that this Court did “not question that the

sentence [that was] first pronounced by the trial [court] clearly resulted from misspeaking.”

Id. at 571, 552 A.2d at 559 (Rodowsky, J., concurring) (emphasis added).

       Similarly, in Simpkins, 88 Md. App. at 608, 622-23 & n.2, 596 A.2d at 655, 663 &

n.2, the trial court convicted two parents of the murder of their child, sentenced the victim’s

mother to a term of twenty years of imprisonment, inadvertently sentenced the victim’s

father to a term of five years of imprisonment, and then, approximately ten minutes later,

stated that it had been informed that multiple individuals in the courtroom had heard it “say

all but five years suspended.” In her concurring opinion, Judge Motz aptly explained that

the mistake in the announcement of the sentence in Simpkins was “just as obvious” as the

one in Sayre because the victim’s father was more culpable than the victim’s mother.

Simpkins, 88 Md. App. at 625 n.1, 596 A.2d at 664 n.1 (Motz, J., concurring) (emphasis

added). Sayre and Simpkins demonstrate that, as stated in the Reporter’s Note that

accompanied the proposed amendments to former Maryland Rule 4-345, “[i]f [a] mistake

in the announcement of [a] sentence is truly ‘evident,’ it should be immediately

apparent”—i.e., clear or obvious—“to counsel[.]” (Emphasis added).

       Applying our holding to this case’s facts, we conclude that, under Maryland Rule

4-345(c), the circuit court did not make an evident mistake in the announcement of Brown’s

sentence for conspiracy to rob Glover with a dangerous weapon. The circuit court imposed

twenty-year sentences for four crimes: attempted robbery of Rich with a dangerous

weapon, conspiracy to rob Rich with a dangerous weapon, attempted robbery of Glover


                                            - 25 -
with a dangerous weapon, and conspiracy to rob Glover with a dangerous weapon. The

circuit court suspended all but ten years as to each of the first three crimes, then suspended

all but time served as to conspiracy to rob Glover with a dangerous weapon. For use of a

handgun in the commission of a crime of violence, the circuit court sentenced Brown to

ten years of imprisonment, the first five of which were to be served without parole,

consecutive to his sentence for conspiracy to rob Glover with a dangerous weapon. To be

sure, Brown’s sentence for conspiracy to rob Glover with a dangerous weapon differed

from the three other twenty-year sentences that the circuit court imposed. But, the record

of the sentencing proceeding does not demonstrate that the circuit court made a clear or

obvious mistake in the announcement of the sentence, or that the circuit court intended to

suspend all but ten years, as opposed to time served, as to conspiracy to rob Glover with a

dangerous weapon.

       This case is easily distinguishable from Sayre and Simpkins, which, as discussed

above, provide examples of what constitutes “an evident mistake in the announcement of

a sentence” under Maryland Rule 4-345(c). In Sayre and Simpkins, as noted above,

individuals in the courtroom brought the mistakes in the announcements of the sentences

to the attention of the trial courts, which acknowledged the mistakes. See Sayre, 314 Md.

at 560-61, 552 A.2d at 553-54; Simpkins, 88 Md. App. at 622-23, 596 A.2d at 663. By

contrast, here, at the sentencing proceeding, no one suggested that the circuit court had

made a mistake in the announcement of Brown’s sentence for conspiracy to rob Glover

with a dangerous weapon, and the circuit court never acknowledged having made such a

mistake.


                                            - 26 -
       Under the sentences that the circuit court announced, Brown is serving the ten-year

sentence for use of a handgun in the commission of a crime of violence at the same time

that he is serving the ten-year aggregate of his other sentences. The record does not reveal

why the circuit court suspended all but ten years as to attempted robbery of Rich with a

dangerous weapon, conspiracy to rob Rich with a dangerous weapon, and attempted

robbery of Glover with a dangerous weapon, but suspended all but time served as to

conspiracy to rob Glover with a dangerous weapon, and imposed the sentence for use of a

handgun in the commission of a crime of violence consecutively to that sentence. The

absence of an apparent reason for a sentence, without more, does not mean that a trial court

made a mistake in the announcement of that sentence—let alone that such a mistake was

evident. On this record, we can conclude only that Brown’s sentence for conspiracy to rob

Glover with a dangerous weapon was, at most, anomalous compared to the twenty-year

sentences that the circuit court imposed.13

       In addition to the record failing to establish that the circuit court made an “evident

mistake in the announcement of” Brown’s sentence for conspiracy to rob Glover with a

dangerous weapon, the record does not demonstrate that the circuit court corrected a



       13
         Although different from the other sentences, Brown’s sentence for conspiracy to
rob Glover with a dangerous weapon was legal, as the State acknowledges. Md. Code
Ann., Crim. Proc. (2001, 2018 Repl. Vol.) (“CP”) § 6-222(a) states in pertinent part: “A
circuit court . . . may: (1) impose a sentence for a specified time and provide that a lesser
time be served in confinement; (2) suspend the remainder of the sentence; and (3)(i) order
probation for a time longer than the sentence[.]” (Paragraph breaks omitted). Under CP §
6-222(a), it was entirely within the circuit court’s discretion to suspend all but time served
as to conspiracy to rob Glover with a dangerous weapon, and impose two years of
supervised probation for that crime.

                                              - 27 -
mistake under Maryland Rule 4-345(c). To reiterate, Maryland Rule 4-345(c) provides

that a trial court “may correct an evident mistake in the announcement of a sentence”—

i.e., the trial court may “make or set right” such a mistake. Correct, Merriam-Webster,

https://www.merriam-webster.com/dictionary/correct            [https://perma.cc/SZ8J-X56B].

Maryland Rule 4-345(c)’s plain language indicates that, to “correct an evident mistake in

the announcement of a sentence[,]” a trial court must acknowledge that it made such a

mistake, and indicate that it is correcting that mistake.

       Maryland Rule 4-345(c)’s rulemaking history supports our interpretation.              As

explained above, it is reasonable to infer that the Rules Committee and this Court were of

the view that, in Sayre and Simpkins, the trial courts made evident mistakes in the

announcements of the sentences and attempted to correct those mistakes. Indeed, in Sayre,
314 Md. at 561, 552 A.2d at 553-54, after the prosecutor advised the trial court that it had

“said concurrently[,]” the trial court stated “I meant to say consecutively” in two

instances—first to the prosecutor, and then to the defendant after he returned to the

courtroom.    (Emphasis omitted).       Afterward, the trial court stated: “Five [] years

consecutive to. That means you do the eight years then you do the five years.” Id. at 561,
552 A.2d at 554. Similarly, in Simpkins, 88 Md. App. at 623, 596 A.2d at 663, after the

trial court was advised that it had said “suspend all but five years[,]” the trial court stated:

“At no point was my intention to impose a sentence of five years. At all times it was my

intention to impose a twenty-five year sentence.” (Emphasis omitted). Afterward, the trial

court stated that the victim’s father “was sentenced to the jurisdiction of the Commissioner

of Corrections for a period of thirty years, all but twenty-five years suspended.” Id. at 623,


                                             - 28 -
596 A.2d at 663. In Sayre and Simpkins, the trial courts acknowledged that they had made

mistakes in the announcements of sentences, and indicated that they were correcting those

mistakes. In our view, that is exactly what a trial court should do “on the record” to “correct

an evident mistake in the announcement of a sentence . . . before the defendant leaves the

courtroom following the sentencing proceeding.” Md. R. 4-345(c).14

       It will not be difficult for prosecutors, defense counsel, and trial courts to act in

accord with our interpretation of Maryland Rule 4-345(c). Where a prosecutor or defense

counsel believes that a trial court has made an evident mistake in the announcement of a

sentence, the attorney may raise that belief before the defendant leaves the courtroom

following the sentencing proceeding, giving the trial court the opportunity to acknowledge

and correct the mistake, if one was made. This would obviate the need for a party, as the

State did here, to allege an evident mistake in the announcement of a sentence for the first

time on appeal. Once a mistake in the announcement of a sentence comes to a trial court’s

attention, the trial court need not recite any magic words to correct that mistake. Instead,

as the trial courts in Sayre and Simpkins did, the trial court must simply acknowledge that

it made a mistake in the announcement of a sentence, and indicate that it is correcting the



       14
          To be sure, even if Maryland Rule 4-345(c)’s language regarding “an evident
mistake in the announcement of a sentence” had been part of former Maryland Rule 4-345
at the time of the sentencing proceedings in Sayre and Simpkins, the trial courts still would
have erred because they corrected the evident mistakes in the announcements of the
sentences after the defendants left the courtroom following the sentencing proceedings.
See Sayre, 314 Md. at 561, 552 A.2d at 554; Simpkins, 88 Md. App. at 624, 596 A.2d at
664. Nonetheless, Sayre and Simpkins provide examples of what constitutes “an evident
mistake in the announcement of a sentence” under Maryland Rule 4-345(c), as well as what
a trial court should state to correct such a mistake.

                                            - 29 -
mistake. This interpretation of Maryland Rule 4-345(c) will prevent a defendant from

essentially being resentenced based on potentially stray remarks by a trial court at a

sentencing proceeding.

       Applying our conclusion to this case’s facts, we hold that the record neither

demonstrates that the circuit court made an “evident mistake in the announcement of”

Brown’s sentence for conspiracy to rob Glover with a dangerous weapon, nor demonstrates

that the circuit court corrected such a mistake. For conspiracy to rob Glover with a

dangerous weapon, the circuit court sentenced Brown to twenty years of imprisonment,

with all but time served suspended, followed by two years of supervised probation,

concurrent with his five-year sentence for reckless endangerment of Glover. For use of a

handgun in the commission of a crime of violence, the circuit court sentenced Brown to

ten years of imprisonment, the first five of which to be served without parole, consecutive

to his time-served sentence for conspiracy to rob Glover with a dangerous weapon. At no

point did the circuit court acknowledge that it had made a mistake in the announcement of

Brown’s sentence for conspiracy to rob Glover with a dangerous weapon—much less

indicate that it was correcting such a mistake. Indeed, in discussing the sentences with

Brown and his counsel afterward, the circuit court never mentioned Brown’s sentence for

conspiracy to rob Glover with a dangerous weapon. It is just as likely that, in telling

Brown: “[B]asically you got a 20 year sentence, suspend all but 10[,]” the circuit court was

accurately referring only to the sentences that it had imposed as such—i.e., Brown’s

sentences for attempted robbery of Rich with dangerous weapon, conspiracy to rob Rich

with dangerous weapon, and attempted robbery of Glover with dangerous weapon. There


                                           - 30 -
is no indication in the circuit court’s later remarks that it intended to impose the same

sentence for conspiracy to rob Glover with a dangerous weapon, or that the circuit court

was correcting Brown’s sentence for that crime. The Court of Special Appeals aptly

described the situation by concluding that, at most, “the [circuit] court’s statements, which

did not even indicate the conviction or count to which the [circuit] court was referring,

cast[] some doubt over the [circuit] court’s intentions with regard to” Brown’s sentence for

conspiracy to rob Glover with a dangerous weapon. Brown, 2018 WL 5250003, at *15.

       The exchange between Brown, his counsel, and the circuit court after the circuit

court announced the sentences was confusing, and cannot be cast as a correction of an

evident mistake in the announcement of a sentence. It may be that, during the exchange

with Brown and his counsel, the circuit court simply intended to inform Brown of what it

believed to be his aggregate sentence. The circumstance that the circuit court began by

stating “So what happens is, basically” indicates that the circuit court was about to refer to

an aggregate sentence, not an individual sentence. The circuit court referred to twenty

years of imprisonment, with all but ten years suspended—which, together with two years

of supervised probation, was the aggregate of Brown’s six concurrent sentences, including

his sentence for conspiracy to rob Glover with a dangerous weapon. During the exchange,

Brown’s counsel indicated that the circuit court had imposed an aggregate term of twenty

years of imprisonment, and the circuit court sought to explain that Brown would have to

serve only ten years. As discussed above, Brown’s aggregate term of imprisonment was

ten years, given that the circuit court made his ten-year sentence for use of a handgun in

the commission of a crime of violence consecutive to his time-served sentence for


                                            - 31 -
conspiracy to rob Glover with a dangerous weapon. At one point, in discussing the

sentences, the circuit court stated that the sentence for “use of a handgun in a crime of

violence runs consecutive so once you finish the -- and you got to do at least five years

without parole on that[.]” Frankly, it is unclear what the circuit court meant by this. In

any event, it appears that, during the exchange, Brown’s counsel was confused about the

aggregate sentence; and, the circuit court sought to explain the sentence but did not refer

in any way to having made a mistake in imposing any sentence or to correcting a mistake.

       In sum, the record is subject to different interpretations. It is possible that, when the

circuit court referred to twenty years of imprisonment, with all but ten years suspended, it

was speaking of the aggregate of Brown’s six concurrent sentences generally, as opposed

to Brown’s sentence for conspiracy to rob Glover with a dangerous weapon specifically.

It is equally plausible that the circuit court was misstating, or misremembering, Brown’s

sentences for conspiracy to rob Glover with a dangerous weapon and use of a handgun in

the commission of a crime of violence. Perhaps, the circuit court was actually thinking of

Brown’s sentence for conspiracy to rob Rich—not Glover—with a dangerous weapon,

which was twenty years of imprisonment, with all but ten years suspended, followed by

two years of supervised probation. The record is unclear, and certainly does not establish

“an evident mistake in the announcement of a sentence” or an attempt to correct such a

mistake.

       Whatever the case, we can only speculate as to the circuit court’s intentions—and

that is precisely the problem. It would be contrary to Maryland Rule 4-345(c)’s plain

language and its rulemaking history to conclude that the circuit court’s informal remarks


                                            - 32 -
constituted a correction of an evident mistake in the announcement of Brown’s sentence

for conspiracy to rob Glover with a dangerous weapon. Simply put, the circuit court’s later

statements were part of an informal discussion of Brown’s sentences, and did not evince,

in any way, an awareness of it having made a misstatement in the announcement of a

sentence—let alone an intent to correct such a misstatement.

       In conclusion, the record demonstrates that the circuit court sentenced Brown to

twenty years of imprisonment, with all but time served suspended, followed by two years

of supervised probation, for conspiracy to rob Glover with a dangerous weapon. The

commitment record, probation order, and docket entries indicate that, for that crime, the

circuit court sentenced Brown to twenty years of imprisonment, with all but ten years

suspended, followed by two years of supervised probation. “When there is a conflict

between the transcript and the commitment record, unless it is shown that the transcript is

in error, the transcript prevails. A similar rule applies to docket entries.” Lawson v. State,

187 Md. App. 101, 108, 975 A.2d 357, 361 (2009) (cleaned up). The Court of Special

Appeals was correct in remanding with instructions to amend the commitment record,

probation order, and docket entries to reflect that the circuit court sentenced Brown to

twenty years of imprisonment, with all but time served suspended, followed by two years

of supervised probation, for conspiracy to rob Glover with a dangerous weapon.


                                    JUDGMENT OF THE COURT OF SPECIAL
                                    APPEALS AFFIRMED. MAYOR AND CITY
                                    COUNCIL OF BALTIMORE TO PAY COSTS.




                                            - 33 -